 
EXHIBIT 10.32


MICROHELIX, INC.
2010 STOCK INCENTIVE PLAN




ARTICLE 1.  PURPOSE.
 
microHelix, Inc. (the "Company") has adopted this 2010 Stock Incentive Plan
(this "Plan") in order to enable the Company to attract and retain highly
qualified employees and directors and to promote a close identity of interests
between the Company's employees, directors and its shareholders through the
opportunity to acquire or increase a proprietary interest in the Company.  The
Plan seeks to achieve this purpose by providing for awards in the form of
Options (which may constitute incentive stock options or nonstatutory stock
options) or Restricted Stock.  Capitalized terms not elsewhere defined have the
meanings as defined in Article 14.


ARTICLE 2. ADMINISTRATION.
 
2.1           Committee Composition. The Committee shall administer the
Plan.  The Committee shall consist exclusively of two or more Directors of the
Company, one of which must be a non-executive director, who shall be appointed
by the Board.  If the Board has not appointed a Committee, the Board shall
administer the Plan, and all references in the Plan to the Committee shall be
deemed to mean the Board.  In addition, unless otherwise determined by the
Board, at all times that the Company is subject to Section 16 of the Exchange
Act, the composition of the Committee shall satisfy:


(a)           Such requirements as the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act;
 
(b)           Such requirements as the Internal Revenue Service may establish
for outside directors acting under plans intended to qualify for exemption under
section 162(m)(4)(C) of the Code (or its successor); and
 
(c)           Such requirements as the applicable national securities exchange
may establish for independent directors under its rules (e.g., Nasdaq Rule
5605(a)(2), or its successor).

 
 

--------------------------------------------------------------------------------

 

2.2           Authority of the Committee. Subject to the provisions of the Plan,
the Committee shall have sole authority, in its discretion, to determine:  (a)
which Employees and Directors shall receive awards, (b) the time or times when
awards shall be granted, (c) the type or types of awards to be granted, and (d)
the number of Shares which may be issued under each award.  In making such
determinations the Committee may take into account the nature of the services
rendered by the respective individuals, their present and potential contribution
to the success of the Company and its Affiliates, and such other factors as the
Committee in its discretion shall deem relevant.  The Committee shall also have
such additional powers as are delegated to it by the Plan.  Subject to the
express provisions of the Plan, the Committee is authorized to construe the Plan
and the respective agreements executed thereunder, to prescribe such rules and
regulations relating to the Plan as it may deem advisable to carry out the Plan,
and to determine the terms, restrictions and provisions of each award, including
such terms, restrictions and provisions as shall be requisite in the judgment of
the Committee to cause designated Options to qualify as ISOs, and to make all
other determinations necessary or advisable for administering the Plan.  The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in any agreement relating to an award in the manner and to the
extent it shall deem expedient to carry it into effect.  The determinations of
the Committee on the matters referred to in this Section 2.2 shall be
conclusive.  The Committee shall report all actions taken under the Plan to the
Board within a reasonable time after taking such action.


ARTICLE 3. SHARES AVAILABLE FOR GRANTS.
 
3.1           Basic Limitations. Shares issued pursuant to the Plan may be
authorized but unissued shares.  The maximum aggregate number of Shares reserved
and available for issuance pursuant to awards under the Plan is 8,783,383,
subject to adjustment pursuant to Section 8.1.  The aggregate number of Shares
with respect to which Options may be granted to any individual Participant
during any calendar year shall not exceed 7,500,000.


3.2           Additional Shares. If Shares of Restricted Stock or Shares issued
upon the exercise of Options are forfeited, then such Shares shall again become
available for awards under the Plan.  If Options are forfeited or terminate for
any other reason before being exercised, then the corresponding Shares shall
again become available for awards under the Plan.  If Shares of Restricted Stock
are surrendered to or withheld by the Company to satisfy tax withholding
obligations, such Shares shall again become available for awards under the
Plan.  The foregoing notwithstanding, the aggregate number of Shares that may be
issued under the Plan upon exercise of ISOs shall not be increased when
Restricted Stock or other Shares are forfeited.


ARTICLE 4. ELIGIBILITY.
 
4.1           Incentive Stock Options. Only Employees shall be eligible for the
grant of ISOs.  In addition, an Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company or any
of its Parents or Subsidiaries shall not be eligible for the grant of an ISO
unless the requirements set forth in section 422(c)(5) of the Code are
satisfied.


4.2           Other Grants. Only Employees and Directors shall be eligible for
the grant of Restricted Stock or NSOs.


ARTICLE 5. OPTIONS.
 
5.1           Stock Option Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company.  Such Option shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan.  The
Stock Option Agreement shall specify whether the Option is an ISO or a NSO.  Any
Option not clearly identified as an ISO shall be deemed an NSO.  The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical.
 
2

--------------------------------------------------------------------------------




5.2           Number of Shares; Grant Date. Each Stock Option Agreement shall
specify the grant date, the number of Shares subject to the Option and shall
provide for the adjustment of such number in accordance with Section 8.1.  The
Grant Date shall be the date that the award was approved by the Committee.


5.3           Exercise Price. Each Stock Option Agreement shall specify the
Exercise Price; provided that the Exercise Price under an Option shall in no
event be less than 100% of the Fair Market Value of a Common Share on the date
of grant.


5.4           Exercisability and Term. Each Stock Option Agreement shall specify
the date or event when all or any installment of the Option is to become
exercisable.  The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an Option shall in no event exceed 10 years
from the date of grant.  A Stock Option Agreement may provide for accelerated
exercisability and vesting in the event of the Optionee's death, Disability or
retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee's Service.  Whether an
authorized leave of absence, military or governmental service, Disability or
temporary absence from employment for any other reason constitutes the
termination of employment for purposes of the Plan shall be conclusively
determined by the Committee.  Unless the Stock Option Agreement evidencing an
Option provides otherwise, the following provisions shall apply in the event of
the Optionee's termination of Service as an Employee or Director:


(a)           In the event an Optionee's Service terminates for any reason other
than because of retirement, Disability or death, any Option held by the Optionee
may be exercised at any time prior to the expiration date of the Option, or the
expiration of three months after the date of such termination, whichever is the
shorter period, but only if and to the extent the Optionee was entitled to
exercise the Option at the date of such termination.
 
(b)           In the event an Optionee's Service terminates for any reason other
than because of Disability or death and the Optionee has obtained age 65 or
older as of the date of such termination, any Option held by the Optionee may be
exercised at any time prior to the original expiration date of the Option, but
only if and to the extent the Optionee was entitled to exercise the Option at
the date of such termination.
 
(c)           In the event an Optionee's Service terminates because of
Disability, any Option held by the Optionee may be exercised at any time prior
to the expiration date of the Option or the expiration of one year after the
date of such termination, whichever is the shorter period, but only if and to
the extent the Optionee was entitled to exercise the Option at the date of such
termination.
 
(d)           In the event of the death of an Optionee while providing Service
to the Company or any Affiliate, such Option shall become immediately
exercisable in its entirety and may be exercised at any time prior to the
expiration date of the Option, or the expiration of one year after the date of
such death, whichever is the shorter period, but only by the person or persons
to whom such Optionee's rights under the Option shall pass by the Optionee's
will or by the laws of descent and distribution of the state or country of
domicile at the time of death.

 
3

--------------------------------------------------------------------------------

 
 
(e)           The Committee, at the time of grant or at any time thereafter, may
extend the post-termination expiration periods otherwise applicable to options
any length of time not later than the original expiration date of the Option,
and may increase the portion of the Option that is exercisable and vested,
subject to such terms and conditions as the Committee may determine.
 
(f)           To the extent that the Option of any deceased Optionee, or of any
Optionee whose Service terminates, is not exercised within the applicable
period, all further rights to purchase Shares pursuant to such Option shall
cease and terminate.
 
5.5           Limitation on ISOs. To the extent that an aggregate Fair Market
Value of Shares with respect to which ISOs are exercisable for the first time by
an Optionee during any calendar year under the Plan and any other plan of the
Company or its Affiliates shall exceed $100,000, such Option shall be treated as
a NSO.  Such Fair Market Value shall be determined as of the date on which such
ISO was granted.


ARTICLE 6. PAYMENT FOR OPTION SHARES.
 
6.1           General Rule. The entire Exercise Price of Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Shares are purchased, except as follows:


(a)           In the case of an ISO granted under the Plan, payment shall be
made only pursuant to the express provisions of the applicable Stock Option
Agreement.  The Stock Option Agreement may specify that payment may be made in
any form(s) described in this Article 6.
 
(b)           In the case of an NSO, the Committee may at any time accept
payment in any form(s) described in this Article 6.
 
6.2           Surrender of Stock. To the extent that this Section 6.2 is
applicable, all or any part of the Exercise Price may be paid by surrendering,
or attesting to the ownership of, Shares that are already owned by the Optionee,
which have been held and fully paid for by the Optionee for at least six months
prior to the date of such exercise.  Such Shares shall be valued at their Fair
Market Value on the date when the new Shares are purchased under the Plan.  The
Optionee shall not surrender, or attest to the ownership of, Shares in payment
of the Exercise Price if such action would cause the Company to recognize
compensation expense (or additional compensation expense) with respect to the
Option for financial reporting purposes.


6.3           Exercise/Sale. To the extent that this Section 6.3 is applicable
and to the extent permitted by applicable laws, regulations and rules, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Shares
being purchased under the Plan and to deliver all or part of the sales proceeds
to the Company.

 
4

--------------------------------------------------------------------------------

 


6.4           Exercise/Pledge. To the extent that this Section 6.4 is applicable
and to the extent permitted by applicable laws, regulations and rules, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to
pledge all or part of the Shares being purchased under the Plan to a securities
broker or lender approved by the Company, as security for a loan, and to deliver
all or part of the loan proceeds to the Company.


6.5           Promissory Note. To the extent that this Section 6.5 is
applicable, all or any part of the Exercise Price and any withholding taxes may
be paid by delivering (on a form prescribed by the Company) a full-recourse
promissory note.


6.6           Other Forms of Payment. To the extent that this Section 6.6 is
applicable, all or any part of the Exercise Price and any withholding taxes may
be paid in any other form that is consistent with applicable laws, regulations
and rules.


ARTICLE 7. RESTRICTED STOCK.
 
7.1           Restricted Stock Agreement. Each grant of Restricted Stock under
the Plan shall be evidenced by a Restricted Stock Agreement between the
recipient and the Company.  Such Restricted Stock shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The provisions of the various Restricted Stock
Agreements entered into under the Plan need not be identical.


7.2           Payment for Awards. Subject to the following sentence, Restricted
Stock may be sold or awarded under the Plan for such consideration as the
Committee may determine, including (without limitation) cash, cash equivalents,
full-recourse promissory notes, past services and future services.


7.3           Vesting Conditions. Awards of Restricted Stock may be subject to
vesting.  Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement.  A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant's
death, Disability or retirement or other events.


7.4           Performance-Based Awards.  The Committee may grant
performance-based awards of Restricted Stock to employees of the Company.  The
number of Shares of each performance-based award shall be limited to such number
of Shares whose aggregate Fair Market Value, as of the date of the award, does
not exceed an amount equal to the recipient's annual base salary at the time of
the award.  The performance criteria of each performance-based award may be
based upon Company sales or revenue, gross margin, net earnings, or return on
equity or invested capital, or any of such performance criteria, as established
by the Committee at the time of each award.
 
7.5           Effect of Change in Control.  The Committee may determine, at the
time of granting Restricted Stock or thereafter, that all or part of such
Restricted Stock shall become vested in the event that a Change in Control
occurs with respect to the Company or in the event that the Participant is
subject to an involuntary termination after a Change in Control.

 
5

--------------------------------------------------------------------------------

 
 
7.6           Voting and Dividend Rights. The holders of Restricted Stock
awarded under the Plan shall have the same voting, dividend and other rights as
the Company's other shareholders.  A Restricted Stock Agreement, however, may
require that the holders of Restricted Stock invest any cash dividends received
in additional Restricted Stock.  Such additional Restricted Stock shall be
subject to the same conditions and restrictions as the award with respect to
which the dividends were paid.


ARTICLE 8. CORPORATE EVENTS.
 
8.1           Adjustments. In the event of a subdivision of the outstanding
Shares, a declaration of a dividend payable in Shares or in the event of a
combination or consolidation of the outstanding Shares (by reclassification or
otherwise) into a lesser number of Shares, corresponding adjustments shall
automatically be made in each of the following:


(a)           The number of Options and shares of Restricted Stock available for
future awards under Article 3;
 
(b)           The number of Shares covered by each outstanding Option; or
 
(c)           The Exercise Price under each outstanding Option.
 
In the event of a declaration of an extraordinary dividend payable in a form
other than Shares in an amount that has a material effect on the price of
Shares, a recapitalization, a spin-off, merger, consolidation or a similar
occurrence, the Committee shall make such adjustments as it, in its sole
discretion, deems appropriate, including, but not limited to, the cancellation
of outstanding awards following the provision of notice to Participants and an
opportunity to exercise such award, if applicable.  Except as provided in this
Article 8, a Participant shall have no rights by reason of any issuance by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class.


8.2           Dissolution or Liquidation. To the extent not previously exercised
Options shall terminate immediately prior to the dissolution or liquidation of
the Company.


8.3           Discretionary Acceleration of Options Upon Change of Control.
 
(a)           In the event of a Change in Control, the Committee may determine
that each outstanding Option shall become immediately exercisable to the full
extent theretofore not exercisable.  Notwithstanding the foregoing, any Optionee
shall be entitled to decline the acceleration of all or any of his or her
Options, if he or she determines that such acceleration may result in adverse
tax consequences to him or her.
 
(b)           In the event of:  (i) a merger, exchange or consolidation in which
the Company is not the resulting or surviving corporation (or in which the
Company is the resulting or surviving corporation but becomes a subsidiary of
another corporation); (ii) a transfer of all or substantially all the assets of
the Company; (iii) the transfer of more than 50% of the stock of the Company, or
(iv) the dissolution or liquidation of the Company (each, a "Transaction"), the
Committee shall notify Optionees in writing of the proposed Transaction (the
"Proposal Notice") at least 30 days prior to the effective date of the proposed
Transaction.  The Committee shall, in its sole discretion, and to the extent
possible under the structure of the Transaction, select one of the following
alternatives for treating outstanding Options under the Plan:

 
6

--------------------------------------------------------------------------------

 
 
(i)           Outstanding Options shall be converted into Options to purchase
stock in the corporation that is the surviving or acquiring corporation in the
Transaction.  The amount, type of securities subject thereto and exercise price
of the converted Options shall be determined by the Committee and based on the
exchange rate, if any, used in determining shares of the surviving corporation
to be issued to Optionees of shares of the Company.  If there is no exchange
rate in the Transaction, the Committee shall, in making its determination, take
into account the relative values of the companies involved in the Transaction
and such other factors as it deems relevant.  Such converted Options shall be
fully vested.
 
(ii)          The Committee shall provide a 30-day period prior to the
consummation of the Transaction during which outstanding Options may be
exercised without any limitation on exercisability, and upon consummation of
such Transaction, all unexercised Options shall immediately terminate.  If the
Committee elects to provide such 30-day period for the exercise of Options, the
Proposal Notice shall so state.  Optionees, by written notice to the Company,
may exercise their Options and, in so exercising the Options, may condition such
exercise upon, and provide that such exercise shall become effective immediately
prior to, the consummation of the Transaction, in which event Optionees need not
make payment for the Shares to be purchased upon exercise of Options until five
days after written notice by the Company to the Optionees that the Transaction
has been consummated (the "Transaction Notice").  If the Transaction is
consummated, each Option, to the extent not previously exercised prior to the
consummation of the Transaction, shall terminate and cease being exercisable as
of the effective date of such consummation.  If the Transaction is abandoned,
(A) all outstanding Options not exercised shall continue to be exercisable, to
the extent such Options were exercisable prior to the date of the Proposal
Notice, and (B) to the extent that any Options not exercised prior to such
abandonment shall have become exercisable solely by operation of this Section
8.3, such exercisability shall be deemed annulled, and the exercisability
provisions otherwise in effect shall be reinstituted, as of the date of such
abandonment.
 
ARTICLE 9. AWARDS UNDER OTHER PLANS.
 
The Company may grant awards under other plans or programs.  Such awards may be
settled in the form of Shares issued under this Plan.  Such Shares shall, when
issued, reduce the number of Shares available under Article 3.


ARTICLE 10. LIMITATION ON RIGHTS.
 
10.1         Retention Rights. Neither the Plan nor any award granted under the
Plan shall be deemed to give any individual a right to remain an Employee or
Director.  The Company and its Affiliates reserve the right to terminate the
Service of any Employee or Director at any time, with or without cause, subject
to applicable laws, the Company's articles of incorporation and by-laws and a
written employment agreement (if any).

 
7

--------------------------------------------------------------------------------

 


10.2         Shareholders' Rights. A Participant shall have no dividend rights,
voting rights or other rights as a shareholder with respect to any Shares
covered by his or her award prior to the time when a stock certificate for such
Shares is issued or, if applicable, the time when he or she becomes entitled to
receive such Shares by filing any required notice of exercise and paying any
required Exercise Price.  No adjustment shall be made for cash dividends or
other rights for which the record date is prior to such time, except as
expressly provided in the Plan.


10.3         Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Shares under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required.  The Company reserves the right to
restrict, in whole or in part, the delivery of Shares pursuant to any award
prior to the satisfaction of all legal requirements relating to the issuance of
such Shares, to their registration, qualification or listing or to an exemption
from registration, qualification or listing.


ARTICLE 11. WITHHOLDING TAXES.
 
11.1         General. To the extent required by applicable federal, state, local
or foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan.  The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.


11.2         Share Withholding. To the extent that applicable law subjects a
Participant to tax withholding obligations, the Committee may permit such
Participant to satisfy all or part of such obligations by having the Company
withhold all or a portion of any Shares that otherwise would be issued to him or
her or by surrendering all or a portion of any Shares that he or she previously
acquired.  Such Shares shall be valued at their Fair Market Value on the date
when they are withheld or surrendered.


ARTICLE 12. PLAN TERM; AMENDMENT AND TERMINATION.
 
12.1         Term of the Plan. The Plan, as set forth herein, shall become
effective as of the date it is adopted by the Board, and shall remain in effect
until it is terminated under Section 12.2, except that no ISOs shall be granted
on or after the 10th anniversary of the later of (a) the date when the Board
adopted the Plan or (b) the date when the Board adopted the most recent increase
in the number of Shares available under Article 3 that was approved by the
Company's shareholders.


12.2         Amendment or Termination. The Board may, at any time and for any
reason, amend or terminate the Plan.  An amendment of the Plan shall be subject
to the approval of the Company's shareholders only to the extent required by
applicable laws, regulations or rules or requirements of any applicable
governmental authority or listing organization governing the trading of the
Company's stock.  No awards shall be granted under the Plan after the
termination thereof.  The termination of the Plan, or any amendment thereof,
shall not affect any award previously granted under the Plan.

 
8

--------------------------------------------------------------------------------

 


The Committee may amend the terms of any award theretofore granted (and the
award agreement with respect thereto), prospectively or retroactively, but
subject to Section 11.1 of the Plan, no such amendment shall impair the rights
of any Participant without his or her consent and no such amendment may effect a
repricing of any award without approval of the Company's shareholders.


ARTICLE 13. LIMITATION ON CHANGE IN CONTROL PAYMENTS.
 
13.1         Scope of Limitation. This Article 13 shall apply to an award only
if:


(a)           The independent auditors most recently selected by the Board (the
"Auditors") determine that the after-tax value of such award to the Participant,
taking into account the effect of all federal, state and local income taxes,
employment taxes and excise taxes applicable to the Participant (including the
excise tax under section 4999 of the Code), will be greater after the
application of this Article 13 than it was before the application of this
Article 13; or
 
(b)           The Committee, at the time of making an award under the Plan or at
any time thereafter, specifies in writing that such award shall be subject to
this Article 13 (regardless of the after-tax value of such award to the
Participant).
 
If this Article 13 applies to an award, it shall supersede any contrary
provision of the Plan or of any award granted under the Plan.


13.2         Basic Rule. In the event that the Auditors determine that any
payment or transfer by the Company under the Plan to or for the benefit of a
Participant (a "Payment") would be nondeductible by the Company for federal
income tax purposes because of the provisions concerning "excess parachute
payments" in section 280G of the Code, then the aggregate present value of all
Payments shall be reduced (but not below zero) to the Reduced Amount.  For
purposes of this Article 13, the "Reduced Amount" shall be the amount, expressed
as a present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by the Company because of
section 280G of the Code.


13.3         Reduction of Payments. If the Auditors determine that any Payment
would be nondeductible by the Company because of section 280G of the Code, then
the Company shall promptly give the Participant notice to that effect and a copy
of the detailed calculation thereof and of the Reduced Amount, and the
Participant may then elect, in his or her sole discretion, which and how much of
the Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within 10 days of receipt
of notice.  If no such election is made by the Participant within such 10-day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election.  For purposes of this Article 13, present
value shall be determined in accordance with section 280G(d)(4) of the
Code.  All determinations made by the Auditors under this Article 13 shall be
binding upon the Company and the Participant and shall be made within 60 days of
the date when a Payment becomes payable or transferable.  As promptly as
practicable following such determination and the elections hereunder, the
Company shall pay or transfer to or for the benefit of the Participant such
amounts as are then due to him or her under the Plan and shall promptly pay or
transfer to or for the benefit of the Participant in the future such amounts as
become due to him or her under the Plan.
 
9

--------------------------------------------------------------------------------




13.4         Overpayments and Underpayments. As a result of uncertainty in the
application of section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company which should not have been made (an "Overpayment") or that
additional Payments which will not have been made by the Company could have been
made (an "Underpayment"), consistent in each case with the calculation of the
Reduced Amount hereunder.  In the event that the Auditors, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant that the Auditors believe has a high probability of success,
determine that an Overpayment has been made, the Participant shall repay such
Overpayment to the Company; provided, however, that no amount shall be payable
by the Participant to the Company if and to the extent that such payment would
not reduce the amount that is subject to taxation under section 4999 of the
Code.  In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in section 7872(f)(2) of the Code.


13.5         Related Corporations. For purposes of this Article 13, the term
"Company" shall include affiliated corporations to the extent determined by the
Auditors in accordance with section 280G(d)(5) of the Code.


ARTICLE 14. DEFINITIONS.
 
14.1         "Affiliate" means any Parent or Subsidiary.
 
14.2         "Board" means the Company's Board of Directors.
 
14.3         "Change in Control" means:
 
(a)           A change in control of the Company of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated pursuant to the Exchange Act as in effect on the date this Plan
was initially adopted; provided that, without limitation, such a change in
control shall be deemed to have occurred at such time as any person hereafter
becomes the "beneficial owner" (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of 30 percent or more of the combined
voting power of the Company's voting securities; or
 
(b)           During any period of 12 consecutive calendar months, individuals
who at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election, by the Company's shareholders of each new Director was approved by
a vote of at least a majority of the Directors then still in office who were
Directors at the beginning of the period; or

 
10

--------------------------------------------------------------------------------

 
 
(c)           There shall be consummated (i)  any consolidation, merger or
exchange involving the Company in which the Company is not the continuing or
surviving corporation or pursuant to which voting securities would be converted
into cash, securities, or other property, other than a merger of the Company in
which the holders of voting securities immediately prior to the merger have the
same, or substantially the same, proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (ii) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company, or
 
(d)           Approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company.
 
14.4         "Code" means the Internal Revenue Code of 1986, as amended.
 
14.5         "Committee" means the compensation committee of the Board, which is
composed of Directors as described in Article 2.
 
14.6         "Company" means microHelix, Inc. an Oregon corporation.
 
14.7         "Director" means a member of the Board.
 
14.8         "Disability" means the condition of being permanently disabled
within the meaning of Code Section 22(e)(3), namely being unable to engage in
any substantial gainful employment be reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
can be expected to last for a continuous period of not less than 12 months.
 
14.9         "Employee" means a common-law employee of the Company or an
Affiliate.
 
14.10       "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
14.11       "Exercise Price" means the amount for which one Share may be
purchased upon exercise of such Option, as specified in the applicable Stock
Option Agreement.
 
14.12       "Fair Market Value" means the closing or last sale price of the
common stock on the primary exchange for the common stock (as determined by the
Board of Directors) or reported by such quotation system on the trading day
immediately preceding the date of grant (or, if no shares were traded on such
day, as of the next preceding day on which there was such a trade), if the
Company's common stock is listed or admitted to unlisted trading privileges on
any national securities exchange, or is not so listed or admitted but
transactions in the common stock are reported on an inter-dealer quotation
system.  In the event common stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate.
 
14.13       "ISO" means an incentive stock option described in section 422(b) of
the Code.
 
14.14       "NSO" means a stock option not described in sections 422 or 423 of
the Code.

 
11

--------------------------------------------------------------------------------

 
 
14.15       "Option" means an ISO or NSO granted under the Plan and entitling
the holder to purchase Shares.
 
14.16       "Optionee" means an individual or estate who holds an Option.
 
14.17       "Parent" means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.  A corporation that attains the status of a Parent
on a date after the adoption of the Plan shall be considered a Parent commencing
as of such date.
 
14.18       "Participant" means an individual or estate who holds an award.
 
14.19       "Plan" means this 2010 Stock Incentive Plan, as amended from time to
time.
 
14.20       "Restricted Stock" means Shares awarded under the Plan.
 
14.21       "Restricted Stock Agreement" means the agreement between the Company
and the recipient of a Restricted Stock award that contains the terms,
conditions and restrictions pertaining to such Restricted Stock.
 
14.22       "Service" means service as an Employee or Director.
 
14.23       "Share" or "Shares" means one or more shares of the Common Stock of
the Company, including any stock into which the Common Stock may be converted
into in the future.
 
14.24       "Stock Option Agreement" means the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
his or her Option.
 
14.25       "Subsidiary" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.  A corporation that
attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.
 
12

--------------------------------------------------------------------------------

